The opinion of the court was delivered by
Thiele, J.:
Upon an examination of appellee’s motion for a rehearing, it appears that no arguments bearing on the question of homestead are presented which were not considered on the original submission of the cause, and said motion is denied. However, our attention is directed to the question of appellee’s right to an extended period of redemption, a matter not heretofore presented.
The trial court refused to confirm the sale of real estate held March 19,1934, holding the real estate to be a homestead and exempt from sale on execution. We held the trial court erred, and directed the sale be confirmed. The' result is that appellee had no opportunity to redeem within the statutory period, which expired while the cause has been pending in this court. Equity demands that appellee have a fair opportunity to redeem from said sale, and, upon consideration, we find she should have until July 15, 1936, in which to redeem.
Our former opinion is supplemented to this extent: The trial court, in confirming the sheriff’s sale, is directed to fix a period of redemption expiring on July 15, 1936. In all other respects the original opinion is adhered to.